WOLF, Judge.
We affirm as to appellant’s first point. See Burdick v. State, 594 So.2d 267 (Fla.1992). As to appellant’s second point, the state concedes that the 15-year sentence for burglary of a structure, a third-degree felony, exceeds the 10-year statutory maximum sentence for a habitual felon under section 775.084(4)(a)3, Florida Statutes. We, therefore, vacate that portion of the sentence, and remand with instructions to resentence the appellant to not more than 10 years for count II.
ERVIN and MINER, JJ., concur.